United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1092
Issued: May 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On April 26, 2016 filed a timely appeal from an April 8, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish partial disability
during the period September 22, 2014 to March 5, 2015 due to his August 12, 2014 employment
injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the April 8, 2016 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005).

FACTUAL HISTORY
On September 24, 2014 appellant, then a 54-year-old nursing assistant, filed a traumatic
injury claim (Form CA-1) alleging that on August 12, 2014 he sprained his lower back when he
moved a patient in bed. It was originally considered a minor injury and medical benefits were
paid.
Appellant did not report to work from August 13 to September 26, 2014. On
September 22, 2014 he was offered a limited-duty assignment within the employing
establishment as a United Service Organization (USO) Day Room Greeter. The duties included
providing assistance to veterans, visitors, families, and employees, answering the telephone and
directing telephone calls to personnel, setting up games and equipment for patients, and keeping
the Information Desk clean and organized. Appellant accepted the light-duty position.
On December 18, 2014 appellant filed a claim for wage-loss compensation (Form CA-7)
for “other wage loss” and indicated that it was for loss of night differential and Saturday/Sunday
premium pay for the period September 22 to December 31, 2014. On the back of the form, the
employing establishment indicated that he had worked light duty from September 22 to
December 31, 2014. It also noted that appellant lost his night differential and Saturday/Sunday
premium pay effective September 22, 2014. As the claim had not previously been evaluated,
OWCP opened his claim and sent a development letter to him on December 23, 2014. Appellant
continued to file various claims for “other wage-loss” compensation until March 7, 2015.
In two decisions dated February 20, 2015, OWCP converted appellant’s claim to an
occupational disease claim as the condition developed over the course of employment and
accepted his claim for back sprain. It also denied his request for continuation of pay for the
period August 13 to September 26, 2014 because it was no longer considered a traumatic injury
claim.
On a March 6, 2015 duty status report, Dr. Susan Vizcay, Board-certified in family
medicine, took appellant off work for four weeks and appellant filed various claims for wageloss compensation for leave without pay beginning March 8, 2015 (Form CA-7), and for loss of
night differential and Saturday/Sunday premium pay.
By decisions dated May 7, 2015, OWCP expanded the accepted conditions to include
herniated lumbar disc with myelopathy and aggravation of lumbar degenerative disc disease and
placed appellant on the periodic rolls effective May 3, 2015.3
Appellant provided an earnings and leave statement for the pay period ending July 26,
2014 when he worked as a nursing assistant, GS-5/Step 8. The earnings and leave statement
indicated that his total annual pay was $39,012.00. Appellant’s biweekly gross pay was
$1,495.20, plus $112.20 in night differential (for 60 hours), $37.52 in Saturday premium pay for
(8 hours), and $37.52 in Sunday premium pay (for 8 hours) for a total biweekly gross pay of
$1,682.44 or $841.22 weekly. He also provided an earnings and leave statement for the pay
period ending October 18, 2014, after he began work as a USO Day Room Greeter, GS-5/Step 9.
3

Appellant was paid for sick leave from March 6 to May 2, 2015.

2

The earnings and leave statement noted that his total annual pay was $40,067.00. Appellant’s
biweekly gross pay was $1,536.00 plus $38.40 in night differential (for 20 hours), $38.56 in
Saturday premium pay (for 8 hours), and $38.56 in Sunday premium pay (for 8 hours) for a total
biweekly gross pay of $1,651.52 or $825.76 weekly.
In a decision dated June 29, 2015, OWCP denied appellant’s claim for wage-loss
compensation and loss of night differential and premium pay for the period September 22, 2014
to March 5, 2015. It found that his actual earnings during that period were equal to or exceeded
his current wages of the position for the date of injury. OWCP, therefore, denied appellant’s
wage-loss compensation claim in accordance with 20 C.F.R. § 10.501 because it found that there
was no loss of wage-earning capacity during the claimed period.
On July 16, 2015 OWCP received appellant’s request for an oral hearing before an
OWCP hearing representative. The hearing was held on February 17, 2016. Appellant alleged
that he lost four hours of night differential pay every day when he began his modified duty
effective September 22, 2014. He explained that when he looked at his paystubs he noticed that
he used to be getting 60 hours in night differential per pay period and now he was only getting
20 hours in night differential pay. The hearing representative found, however, that appellant’s
current pay rate was higher than his pay rate at the time of injury according to the Shadrick
formula. She requested that he provide evidence, such as copies of pay stubs, to establish that he
had a loss of wages during that period.
Appellant submitted copies of earnings and leave statements for periods ending
September 20, 2014, October 4, 2014, October 18, 2014, November 1, 2014, January 10, 2015,
February 7, 2015, and March 7, 2015.
By decision dated April 8, 2016, an OWCP hearing representative affirmed the June 29,
2015 decision with modification. She found that OWCP should have calculated appropriate
earnings based on the number of calendar days from September 22, 2014 to March 5, 2015, not
number of weeks, but explained that that this change did not alter the final disposition because
appellant’s actual earnings during the claimed period still exceeded his date-of-injury pay rate.
The hearing representative explained that on the date of injury the base rate for appellant’s prior
year earnings was $39,012.00. Appellant’s total premium pay for the year prior to injury was
holiday pay of $1,338.08, Sunday pay of $989.68, night differential of $2,636.49, and other
totaled $971.12. This equaled $5,935.37 a year or an average of $114.14 a week for premium
pay ($5,935.37 ÷ 52 = $114.14). Appellant’s average weekly base pay of $750.23 ($39,012.00
divided by 52 weeks = $750.23) on the date of injury, added to his average weekly premium pay
of $114.14 equaled $864.37. The hearing representative then noted that the current pay rate for
the date-of-injury job was $757.69. This updated base pay was then increased by the percentage
of premium pay earned as of the date of injury, and the total current weekly pay for the date-ofinjury job, plus premium pay, was determined to be $872.97.
The hearing representative also noted that average actual earnings for the period
September 22, 2014 to March 5, 2015 appellant had earned a total of $20,004.31 of the base pay

3

and a total of $1,622.64 in premium pay,4 totaling $21,626.95.5 As the average weekly earnings
of appellant’s light-duty job was $917.61 or more than the current actual weekly salary for the
date-of-injury position, and using the Shadrick formula appellant has no loss of wage-earning
capacity.
LEGAL PRECEDENT
Section 8115 of FECA provides that when an individual sustains an employment-related
injury that prevents return to the employment held at the time of injury, but that does not render
the employee totally disabled for all gainful employment, the employee is considered partially
disabled and is entitled to compensation for his loss of wage-earning capacity.6 If a claimant is
entitled to compensation for partial wage loss after return to work, OWCP offsets actual earnings
by comparing the wages of the position he or she was currently able to perform with the current
wages of the position he or she held when injured pursuant to the Shadrick7 formula.8
The formula for determining loss of wage-earning capacity has been codified at section
10.403(c)-(e) of OWCP’s regulations.9 Under the Shadrick formula, OWCP calculates an
employee’s wage-earning capacity in terms of percentage by dividing the employee’s actual
earnings (or constructed earnings) by the current or updated pay rate for the position held at the
time of injury.10 The employee’s wage-earning capacity in dollars is computed by first
multiplying the pay rate for compensation purposes, defined in 20 C.F.R. § 10.5(a) as the pay
rate at the time of injury, the time disability begins or the time disability recurs, whichever is
greater, by the percentage of wage-earning capacity. The resulting dollar amount is then
subtracted from the pay rate for compensation purposes to obtain loss of wage-earning
capacity.11 It has been administratively determined that certain pay elements will be included in

4

Night differential of $389.28, Saturday premium pay of $424.08, Sunday premium pay of $346.96, and holiday
premium pay of $462.32 for a total of $1,622.64.
5

The hearing representative explained that the appropriate calculation should be determined using calendar days.
Total earnings of $21,626.95 divided by 165 days (the number of days in the claimed period) equals $131.07 a day
times 7 days a week equals a total approximate weekly pay rate of $917.61.
6

5 U.S.C. § 8115. See also 20 C.F.R. § 10.402.

7

Supra note 5. The formula developed in the Shadrick decision has been codified at 20 C.F.R. § 10.403(d),
which provides that the employee’s wage-earning capacity in terms of percentage is obtained by dividing the
employee’s actual earnings or the pay rate of the position selected by OWCP, by the current pay rate for the job held
at the time of the injury..
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity, Chapter 2.815.2(e)
(June 2013).
9

20 C.F.R. § 10.403(c)-(e).

10

Id. at § 10.403(c)-(d).

11

Id. at § 10.403(e).

4

computing an employee’s pay rate, including night or shift differential, Saturday premium,
Sunday premium, and holiday and retention pay.12
ANALYSIS
OWCP accepted that appellant sustained a lumbar injury as a result of an August 12,
2014 employment incident. Appellant began a light-duty position as an USO Room Greeter
beginning September 22, 2014. He filed a claim for wage-loss compensation for partial
disability for the period September 22, 2014 to March 5, 2015. OWCP found that appellant was
not entitled to wage-loss compensation because his actual earnings during the period
September 22, 2014 to March 5, 2015 exceeded his date-of-injury pay rate. The Board finds that
OWCP properly determined that he was not entitled to partial wage-loss compensation during
the relevant time period.
In the instant case, appellant does not contest that the earnings in his modified position
fairly and reasonably represented his wage-earning capacity. Instead, he contends that he did not
earn as much premium pay in the modified position due to his new schedule. Specifically,
appellant has claimed that he previously earned more hours of night differential than he currently
earned in his modified position beginning September 22, 2014. The Board notes, however, that
OWCP properly took into account his receipt of premium pay, including night differential and
weekend premium pay, in computing his pay rate. OWCP properly looked at the entire previous
year to determine the average for the year of the premium pay.
The Board finds that OWCP properly applied the Shadrick formula to determine that
appellant had zero percent loss of wage-earning capacity. In the April 8, 2016 decision,
OWCP’s hearing representative properly used appellant’s weekly pay rate of $750.23 from the
date of injury in line (1) of the Shadrick formula. Use of this figure was proper because it
represented the highest figure of appellant’s pay at the time of injury, the monthly pay at the time
disability began, or the monthly pay at the time compensable disability recurred, if the recurrence
began more than six months after the injury.13

12

See supra 9 at Chapter 2.900.6b (March 2011). Administrative Inclusions. It has been determined
administratively that the following elements will be included in computing an employee’s pay rate:
“(1) Night differential is paid for regularly scheduled work between the hours of 6:00 p.m.
and 6:00 a.m.…
“(4) Premium pay for work on Sundays and/or Saturdays under 5 U.S.C. § 5546(a), which
provides for extra pay when an employee’s regular work schedule includes an eight-hour period,
any part of which falls on a Sunday or described as being within the period commencing at 12:00
a.m. Saturday and ending at 12:00 a.m. Sunday. Saturday pay is usually payable to health
professionals working for the Department of Veterans Affairs.
“(5) Premium pay for work on holidays under 5 U.S.C. § 5546(b), which provides for extra pay
when an employee’s regular schedule includes work on a holiday. This increment may not be paid
for work which exceeds eight hours or which represents overtime.”
13

5 U.S.C. § 8101(4).

5

In line (2) of the Shadrick formula, OWCP used appellant’s current annual salary for the
date-of-injury position ($757.69) and then increased this updated base pay by the percentage of
premium pay earned as of the date of injury, to determine that the total current weekly pay for
the date-of-injury job plus premium pay would be $872.97. The Board notes that OWCP’s
calculation in this regard was proper.
In line (3) of the Shadrick formula, OWCP used appellant’s actual weekly earnings
effective September 22, 2014 of $917.61.
OWCP then divided his actual weekly earnings during the relevant time period ($917.61)
by the current pay rate for the job he held when injured ($872.97) for a total wage-earning
capacity percentage of 105 percent. Because appellant’s actual wages for the period
September 22, 2014 to March 5, 2015 exceeded the current wages of the position he held on the
date of injury, OWCP correctly found that he was not entitled to wage-loss compensation for loss
of night differential pay during the claimed period. Therefore, the Board finds that appellant has
failed to establish wage-loss compensation for partial disability during the period September 22,
2014 to March 5, 2015.
The Board notes that even though appellant believes he received less premium pay during
the period September 22, 2014 to March 5, 2015 than in his prior position, his actual average
weekly earnings during that period of $917.61 exceeded his actual average date-of-injury weekly
pay rate, including his night differential and weekend premium pay, of $872.97. Appellant
therefore had no loss of wage-earning capacity. Therefore, OWCP properly found that he was
not entitled to wage-loss compensation benefits under FECA.14
On appeal appellant contends that he did not understand how he made more money from
September 22, 2014 to March 5, 2015 when he earned four hours less per day in night
differential. He points out that he used to earn 60 hours in night differential pay, but only earned
20 hours in night differential pay in his new modified position as shown in his earnings
statement. Appellant has not provided evidence to substantiate his claim of 60 hours of night
differential each pay period in the prior position. For the period in his prior position, he provided
only one earnings and leave statement. OWCP, however, reviewed the total night differential for
the year which reflected less than 60 hours each pay period. Accordingly, appellant has not
established wage-loss compensation during the claimed period.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish wage-loss
compensation for partial disability during the period September 22, 2014 to March 5, 2015 due
to his August 12, 2014 employment injury.

14

See R.P., Docket No. 09-1250 (issued February 3, 2010) (the Board found that the claimant had no loss of
wage-earning capacity even though she was not earning as much premium shift differential pay in her new position
because her actual earnings exceeded those she received at the time of injury when she was working night shift).

6

ORDER
IT IS HEREBY ORDERED THAT the April 8, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 9, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

